Citation Nr: 1410721	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  07-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for a sinus disorder.

13.  Entitlement to service connection for insomnia.

14.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

15.  Entitlement to service connection for migraine headaches.

16.  Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as mental anguish.

17.  Entitlement to a disability rating in excess of 10 percent for left knee tendonitis.

18.  Entitlement to a disability rating in excess of 10 percent for right hand first metacarpal degenerative changes, status post right thumb first metacarpal fracture and status post right third finger injury.

19.  Entitlement to a disability rating in excess of 10 percent for left calcaneal fracture.

20.  Entitlement to a disability rating in excess of 10 percent for cervical spine degenerative changes.

21.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

22.  Entitlement to an effective date earlier than August 1, 2009, for adding a dependent child and entitlement to an effective date later than May 1, 2004, for removing a dependent spouse.

23.  Validity of the debt in the amount of $4,242.00 created when the Veteran's dependent spouse was removed, effective May 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and T.L.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from March 1997 to March 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006, October 2007, December 2009, and January 2011 decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas and Muskogee, Oklahoma.

In June 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In September 2013, he testified before the undersigned via videoconference.  Transcripts of both hearings are associated with the paper or Virtual VA electronic claims file.  

The Veterans Benefits Management System file relevant to this appeal contains no evidence.  The Virtual VA electronic claims file contains some evidence not also associated with the paper claims file.  This evidence was reviewed by the Board prior to this adjudication.

In June 2010, the Veteran withdrew, in writing, claims of entitlement to an increased rating for a scar of the upper lip and claims of entitlement to service connection for bilateral shin splints, right eye disorder, and blood in the stool.  Therefore, these matters are not before the Board.

In September 2013, the Veteran waived RO review of evidence he submitted during his Board hearing.  The Board accepts this evidence as included in the current appeal.  In addition, the Veteran's representative submitted evidence in October 2013.  While there was no waiver of this evidence, it consists only of duplicative evidence already of record.  Therefore, the Board may proceed with this appeal.

The issue of entitlement to service connection for obstructive sleep apnea has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension; entitlement to service connection for migraine headaches; entitlement to service connection for a low back disorder; entitlement to service connection for a right knee disorder; entitlement to service connection for insomnia; entitlement to service connection for tinnitus; entitlement to increased ratings for the left knee, right hand, and cervical spine disabilities; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied entitlement to service connection for left wrist, low back, left shoulder, and right knee disorders.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit any relevant evidence during the appeal period.

2.  Evidence received since the July 2001 decision with regard to the left wrist and left shoulder is cumulative of the evidence that was of record at the time of that decision.

3.  Evidence received since the July 2001 decision with regard to the low back and right knee relates to the basis for the prior denial.

4.  The Veteran does not have a right wrist disorder that manifested in service or that is related to service.

5.  The Veteran does not have GERD that manifested in service or that is related to service.

6.  The Veteran does not have residuals of a TBI.

7.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

8.  The Veteran does not have a currently diagnosed sinus disorder due to disease or injury.

9.  PTSD is related to service.

10.  The Veteran's left calcaneal fracture is manifested by no more than a moderate foot injury.

11.  The Veteran divorced his ex-spouse in April 2004, and VA received notification about the birth of his third child, which occurred in January 2004, in July 2009.

12.  The overpayment in the amount of $4,242.00 was properly created.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied service connection for a left wrist disorder, a low back disorder, a left shoulder disorder, and a right knee disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  Evidence received since the July 2001 rating decision is not new and material and reopening of the claim for entitlement to service connection for a left shoulder disorder is not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since the July 2001 rating decision is not new and material and reopening of the claim for entitlement to service connection for a left wrist disorder is not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Evidence received since the July 2001 rating decision is new and material and the claim for entitlement to service connection for right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  Evidence received since the July 2001 rating decision is new and material and the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  A right wrist disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

7.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

8.  Residuals of a TBI were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

9.  Bilateral hearing loss was not incurred in service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

10.  A sinus disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

11.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

12.  The criteria for a disability rating in excess of 10 percent for left calcaneal fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

13.  The criteria for an effective date earlier than August 1, 2009, for adding a dependent child and an effective date later than May 1, 2004, for removing a dependent spouse are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).

14.  There is a valid debt resulting from an overpayment of benefits in the amount of $4,242.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, fully compliant notice with regard to the Veteran's service connection claims was provided in March 2006, prior to the claims being denied in September 2006.  For the service connection claims denied in January 2011, complete VCAA notice was provided in June 2010.  In addition, the March 2006 notice letter informed the Veteran of the definition of new and material evidence and indicated the reason for the prior denial of these claims, which were then initially adjudicated in September 2006.  Therefore, this notice is also adequate.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the rating claim decided herein, the Veteran was provided notice in March 2006 that informed him that the evidence needed to show that his disability had worsened and explained which evidence he and VA were responsible for obtaining.  Subsequently, the Veteran was provided with a letter in October 2009 that complied with the requirements of Vazquez-Flores.  While this notice was issued after the initial adjudication of the claim, the Veteran's appeal was thereafter readjudicated, most recently in a January 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As to the appeals regarding effective date and validity of the debt, the Board notes that the Veteran was provided with effective date notice in March 2006.  The appellant was initially notified in a December 2009 letter of the RO's determination regarding his dependents.  The Veteran responded in January 2010, explaining his contentions and asking for a waiver, which was partially granted in March 2010.  The debt was explained in a May 2010 letter.  Thereafter, the claim was readjudicated in a June 2010 statement of the case, curing any timing notice.

Therefore, regarding all claims decided herein, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service, to include records from the Social Security Administration, are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written and oral statements provided by the Veteran and his representative. 

In addition, the Veteran was afforded a VA examination in October 2010 in connection with his claim of entitlement to service connection for residuals of TBI.  He was also afforded VA examinations to evaluate the severity of his service-connected left calcaneal fracture in October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.  Because the October 2010 VA examination found that there were no residuals of a TBI diagnosed, no opinion as to whether they were related to service was necessary.

The Veteran was not afforded examinations regarding the remaining service connection claims that are being denied herein.  However, the Board finds that examinations are not necessary for these claims.  Regarding the right wrist, GERD, tinnitus, and insomnia, the Board finds, as will be discussed below, that there is no credible evidence of an in-service event or injury.  Furthermore, in regards to the claims of entitlement to service connection for bilateral hearing loss and a sinus disorder, the Board finds, as will be discussed below, that there is no competent and credible evidence of a current disability related to either claim.  Therefore, the Board finds that VA examinations need not be obtained in these cases.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability decided herein since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's claims decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the RO in June 2010 and before the Board in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In addition, an RO official that conducts a hearing must also fulfill these duties.  In this case, the DRO and the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


New and Material Evidence Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In July 2001, the RO denied service connection for left shoulder, left wrist, right knee, and low back disorders.  All of these claims were denied because the Veteran had undergone an examination in January 2001, and no pathology to render diagnoses for any of these claims was shown.  The Veteran was notified of the decision that same month, but he did not appeal.  In general, decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 2001 rating decision is final.

In cases such as these, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is existing evidence not previously submitted to agency decisionmakers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Board notes that an October 2007 record from a private provider suggests that the Veteran had a sprain and strain of the lumbar spine.  Because the claim was previously denied for lack of a finding of a diagnosis or pathology, the Board finds that this is new and material evidence, and this claim should be reopened.  

In addition, during his September 2013 Board hearing, the Veteran provided testimony that his right knee symptomatology was secondary to his left knee disability.  Such testimony pertains to the etiology of the claimed disorder and relates to a nexus to service, which is a previously unestablished fact.  Therefore, new and material evidence has been submitted with regard to this claim, and it is reopened.

With regard to the other previously denied claims, the Board notes that the evidence of record at the time of the prior denial consisted of the service treatment records, the January 2001 VA examination, and the Veteran's statements that he had disabilities related to service.

Subsequent to the July 2001 rating decision, the Veteran has again claimed that he has left shoulder and left wrist disorders that are related to his military service.  Neither his written nor oral statements assert that he has diagnosed disabilities associated with either of these claims.  During his Board hearing, his testimony concerned only the claimed injuries during service, which he had already described in the claims file prior to July 2001.  He did not assert that he had currently diagnosed disabilities due to underlying pathology associated with either his left shoulder or left wrist.  Therefore, relevant to the reason that his claims were previously denied, his oral and written statements are duplicative of the evidence of record prior to July 2001.  

There are some medical records that show the Veteran complained of left wrist or left shoulder symptomatology.  In this regard, an August 2006 VA outpatient treatment report shows that the Veteran complained of left shoulder pain, but a September 2006 VA report of an x-ray shows that the left shoulder was normal.  August and November 2007 VA records also show that the Veteran complained of left shoulder pain; however, the November 2007 record shows that x-rays were negative for fracture.  An April 2009 private treatment record further shows that the Veteran complained of left shoulder and left wrist pain, but no specific diagnoses were rendered.  A May 2009 record also shows a general assessment of arthralgias; however, arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Mykles v. Brown, 7 Vet. App. 372, 373 (1995); Hayes v. Brown, No. 94-323, slip op. at 3 (U.S. Vet. App. Apr. 10, 1996).  Therefore, no pathology for the symptoms is shown, and the evidence is duplicative of the evidence that was in the claims file prior to July 2001.

This is the only relevant evidence of record, and it is not new and material.  The evidence is duplicative of the evidence already of record prior to July 2001, in that it consists of the Veteran's statements that he injured his left wrist and left shoulder during service and medical records showing complaints of pain in these joints.  There is still no underlying pathology to render a diagnosis.  Therefore, this additional evidence does not relate to the reason for the prior denial or raise a reasonable possibility of substantiating the claims.  Accordingly, the evidence relevant to the claims of entitlement to service connection for left wrist and left shoulder disabilities is not new and material, and Board must deny reopening these claims.


Service Connection Claims

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tumors of the brain are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


PTSD

The Veteran has contended that he has mental anguish that is related to his military service.  When he was asked about this claim during his September 2013 Board hearing, the Veteran indicated that it was due to his documented motor vehicle accident that occurred during service.

The VA treatment reports of record show that the Veteran's psychiatric treatment has regularly included Axis I diagnoses of depression and PTSD.  In a February 2010 rating decision, the RO granted entitlement to service connection for depression, to include PTSD.  However, the rating code sheets associated with subsequent, unrelated September 2011 and February 2013 rating decisions show that the only psychiatric disability subject to service connection is "depression associated with cervical spine degenerative changes."

The Board notes that the Veteran has been diagnosed with PTSD on a number of occasions.  In fact, a May 2009 VA outpatient treatment report contains a diagnosis of PTSD in response to the Veteran describing an in-service motor vehicle accident that is documented in his service records.  As such, to the extent that PTSD appears not to have been awarded service connection when it was first adjudicated in February 2010, the Board finds that service connection for PTSD is warranted.


TBI, Bilateral Hearing Loss, and Sinus Disorder

The Veteran contends that he has residuals of a TBI, bilateral hearing loss, and a sinus disorder that are related to service.  However, for all three of these claims, as will be discussed in detail, the Board finds that no underlying pathology is shown for any of these claims during the appeal period, and the claims are denied on that basis.  As such, the Board will confine this discussion to that specific issue.

Basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131-the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ."  38 U.S.C.A. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, that veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Specific to the claim of entitlement to service connection for bilateral hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During his September 2013 Board hearing, the Veteran asserted that his sinus disorder began during service when he was exposed to mustard gas.  He also indicated that he first noticed his bilateral hearing loss after being in the grenade range and stated that his TBI is related to his time as a boxer in service.  The Veteran further claimed that he had headaches to his head injuries in service.

First, the Board notes that entitlement to service connection for migraine headaches is being remanded below for additional development.  Therefore, the Board will confine this discussion to any residuals of TBI other than headaches.  Furthermore, service connection for allergic rhinitis has been awarded.  Therefore, the Board will confine this discussion to any sinus disorder other than allergic rhinitis.

In a February 2006 written statement, the Veteran complained that he had difficulty hearing other people and in certain situations.

In August 2006, the Veteran underwent VA examination for his service-connected allergic rhinitis.  When asked if there was sinusitis, the examiner indicated there was none.  There was also no obstruction of one or both nostrils.  The frontal and maxillary sinus was non-tender.

An October 2008 VA outpatient treatment record shows that the Veteran had an upper respiratory infection, but no disorder of the sinuses was shown.

In June 2010, the Veteran testified before a DRO that he was exposed to loud noise during service.  He also stated that his right sinus was always stopped up, and he believed it was due to the punches he received to his face.  He was a boxer in service.  He indicated that he was treated with sinus medication.

A September 2010 audiology consult shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
20
LEFT
10
5
0
5
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

In October 2010, the Veteran underwent a VA examination for TBI at which time he reported several injuries while playing football, basketball, and boxing.  He indicated that he was also hit by people several times and knocked out during which time he was not able to walk for a few minutes.  He stated that he did not receive treatment and went back to duty.  The Veteran complained of migraine headaches with nausea, vomiting, and blurred and tunnel vision, but he denied a history of seizures, balance and coordination problems, autonomic dysfunction, numbness, paresthesias, sensory changes, weakness or paralysis, mobility problems, ambulatory problems, fatigue, malaise, other cognitive symptoms, neurobehavioral change, bowel problems, bladder problems, erectile dysfunction, vision problems, speech or swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  He reported mild memory impairment and sensitivity to light and sound.  Examination included reflex, sensory, motor and cognitive evaluation, and X-rays and a CT scan of the head were completed.  The examiner listed the diagnosis as a history of a TBI with a normal examination and no residuals.  The examiner specifically indicated that there was no evidence of any residuals of traumatic brain injury.

A May 2011 VA treatment record shows a diagnosis of pharyngitis, but no disorder of the sinuses.

In May 2011, the Veteran underwent a VA examination related to his service-connected allergic rhinitis, which was the only related diagnosis given after evaluation.  The examiner specifically noted that there was no finding of bacterial rhinitis.

Based on the evidence of record, the Board finds that there are no diagnoses of residuals of TBI, bilateral hearing loss, or a sinus disorder at any point during the appeal period.  As noted above, the Board is remanding the matter of entitlement to service connection for migraine headaches.  There are no other possible residuals of TBI that are noted in either the medical or lay evidence.  The Veteran has described his injuries in service, but has not alleged any residuals related to these injuries other than the headaches.  In addition, on examination, the VA examiner found no residuals of TBI.

Regarding hearing loss, the Veteran's hearing was tested in September 2010 and did not meet the level of disability required for VA to consider it disabling.  See 38 C.F.R. § 3.385.  While the Veteran has asserted that he has bilateral hearing loss, the regulation that sets the minimum requires testing of the sort that was conducted in September 2010.  Therefore, that VA medical record is more probative evidence on the matter of whether the Veteran manifests a hearing loss disability for VA purposes than the Veteran's lay statements.  In addition, while his hearing has not been tested in September 2010, the Veteran has not alleged that it has worsened since that time.

Finally, regarding sinusitis, the Veteran is already service-connected for allergic rhinitis.  While the Veteran alleges other symptomatology and is shown to have been diagnosed as having an upper respiratory infection and pharyngitis during the appeal period, no sinus disorder is found in the medical records.  Specifically, the VA examinations that were conducted for allergic rhinitis indicate that no manifestations specific to the sinuses or sinusitis are shown.  The Veteran's sinuses were normal with no evidence of blockage.

While lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, they are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Nevertheless, even if the Veteran is competent to provide an opinion that he has current TBI residuals, a sinus disorder, or hearing loss, the findings shown in the medical records are afforded greater probative weight, given their reliance on medical examination and expertise.

Therefore, the preponderance of the evidence weighs against a finding that the Veteran has had residuals of TBI, a bilateral hearing loss disability, or a sinus disorder at any point during the appeal period.  Therefore, the claims must be denied on this basis.


Right Wrist and GERD

The Veteran contends that he has a right wrist disorder and GERD that are related to his military service.  He testified during his September 2013 Board hearing that he injured his right wrist at the same time he injured his left wrist during boot camp and when he was boxing.  He also stated that his GERD began when he was issued Motrin in service.  He indicated that he tried to switch medications, but that it worsened.

The evidence of record shows a diagnosis of right wrist volar radial ganglion cyst in a May 2010 VA outpatient treatment record.  While there are not medical records showing a diagnosis of GERD or any related disorder, they do show that the Veteran was prescribed a refill of Ranitidine in February 2009 for acid reflux.  

Nevertheless, the Board finds that the Veteran's claims must be denied because there is no credible evidence of in-service events or injuries related to a current diagnosis.  As will be explained below, the Board finds that the Veteran's contentions regarding in-service injuries and symptomatology are not credible.

The Veteran's service treatment records contain no evidence of treatment, complaints, or diagnosis related to his right wrist or GERD.  The Veteran's January 2001 report of medical history shows that he affirmatively denied a history of frequent indigestion.  In addition, while the Veteran reported a positive history of broken bones and arthritis, this was noted to be related to his hand, for which the Veteran already has been service-connected.  This is a signed, sworn document, on which the Veteran reported a positive history of other disabilities.  Therefore, it constitutes negative evidence with regard to whether he had any history of these claimed disabilities at the time he was examined for separation in January 2001.

In January 2001, the Veteran was also examined for separation from service.  The examination of the digestive system was normal.  While the examination of the upper extremities was abnormal, it was noted to be due to the left shoulder.  The summary of defects and diagnoses noted consisted only of pseudofolliculitis barbae, a left shoulder disorder, low back pain, and a right hand fracture.  There was indication of any right wrist disorder or GERD.  

Additionally, the Veteran filed his original claim in January 2001.  At that time, he claimed service connection for thirteen different disabilities.  These did not include the right wrist, GERD, or any other digestive disorder.  Silence here, when the Veteran is otherwise affirmatively seeking benefits, constitutes negative evidence with regard to whether he had experienced either of the claimed disorders when he initially sought benefits in January 2001.  While the Veteran did not separate from service until March 2001, there is no lay or medical evidence to suggest that he contends that these disorders began after his January 2001 service examination, claim, and report of medical history.

In addition, the Veteran underwent VA examination in January 2001.  He neither claimed symptomatology related to GERD or his right wrist, nor was he diagnosed with any disorder related to either claim.  In fact, the Veteran initiated several claims for VA benefits related to numerous disabilities prior to filing his first claim related to GERD or the right wrist in June 2010.

The Board finds that the contemporaneous evidence contained in the service treatment records and the lack of a filing of a claim for GERD or the right wrist prior to June 2010, when the Veteran had filed claims for numerous other disabilities, is more probative than the Veteran's more current statements that his GERD and right wrist began during service.  He specifically denied a history of reflux symptoms in January 2001, when he reported other medical history.  The Board finds that this is highly probative evidence as to the state of the Veteran's health and medical history at the time of separation.

The Veteran is certainly competent to report the history of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, for all of the reasons discussed herein, the Board finds that these statements are not credible.

Therefore, the Board concludes that there is no credible evidence showing any injury, disease, or event to which a current right wrist disorder or GERD could be related.  The Veteran's statements were the only evidence asserting such events.  Because they are not credible, there is no evidence showing an in-service injury event, and the claims must be denied on this basis.


Increased Rating for Left Calcaneal Fracture

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

"Staged" ratings may be assigned where the evidence shows it is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left calcaneal fracture is currently assigned a 10 percent rating under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that diagnostic code, other foot injures are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  When there is actual loss of use of the foot, a rating of 40 percent is warranted.

In August 2006, the Veteran underwent a VA examination at which time he complained of constant pain in the heel that was non-radiating and sharp.  He also complained of stiffness and limitation of motion, but denied weakness, swelling, heat, redness, fatigability, and lack of endurance.  The pain was less at rest and while standing, but increased with walking.  He reported flare ups with pain rated a 10/10 that occurred approximately three times a week for two to three hours, but it did not impair his ability to perform his daily functional activities for self-care.  He used crutches during flare-ups.  His disability did not impair his ability to perform his job, and he missed three to four days from work over the past twelve months due to this disability.

On examination, there was negative edema, ecchymosis, or erythema of the left ankle and foot.  There was positive tenderness over the lateral and medial malleolus.  There was bilateral pes planus, but no hallux valgus deformity, hammertoes, or claw toe.  There were also no calluses, ulcerations, or skin breakdowns.  A vascular examination was normal.  Range of motion of the foot and ankle consisted of dorsiflexion to 15 degrees, plantar flexion to 35 degrees, inversion to 25 degrees, and eversion to 15 degrees.  There was an increase in pain at the end point of all ranges of motion with no further limitation or pain with repeated efforts.  There was an antalgic gait without functional limitations on standing or walking.  Posture was normal with pain.  The diagnosis was status post left calcaneal fracture with residuals.

An April 2009 VA outpatient treatment record shows that the Veteran reported a two-week history of pain in the plantar aspect of his foot.

In June 2010, the Veteran testified before a DRO that he would be undergoing left ankle surgery at some point in the future.

In October 2010, the Veteran underwent another VA examination at which time he reported constant pain with limited motion of the foot.  It was noted that he did not have any surgery.  He wore a brace, but did not use any walking aids.  The Veteran was unable to stand for more than few minutes and unable to walk for more than a few yards.  On examination, there was no evidence of swelling, tenderness, instability, weakness, or abnormal weight bearing, but there was evidence of painful motion.  The Veteran stated that he felt pain during plantar flexion and dorsiflexion of the left ankle.  There was no skin or vascular foot abnormality, and there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There were no other abnormal findings noted.  The Veteran walked slowly with an otherwise normal gait.  Painless plantar flexion was to 35 degrees, and painless dorsiflexion was to 5 degrees.  An x-ray of the foot revealed mild degenerative change, and X-rays of the ankle were unremarkable.  The diagnosis was history of left foot pain due to left calcaneal fracture with normal examination of the left foot and ankle and no radiological evidence of any fracture.  There were no effects of the problem on daily activities.

During his September 2013 Board hearing, the Veteran reported that he did not have full range of motion of his ankle and experienced popping and cracking of his joint.  He wore an ankle brace.

Based on a review of the record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left calcaneal fracture.  None of the lay or medical evidence of record suggests that the Veteran demonstrates any worse than a moderate foot injury.  Rather, the Veteran's oral and written statements show that he experienced symptomatology that is commensurate with the manifestations shown on examination.  He has never alleged any symptomatology that is worse than what was shown on either VA examination.

The only symptomatology demonstrated is limitation of motion of the left ankle, along with popping and pain, which at times limits ambulation.  There is no instability, swelling, tenderness, weakness, or evidence of abnormal weightbearing.  The Veteran reported constant pain, but it did not interfere with his activities of daily living.  During his August 2006 VA examination, the Veteran did report flare-ups that occurred three times per week.  However, the Board finds that this symptomatology is contemplated by the 10 percent rating for moderate foot injuries because, during the vast majority of the time, the Veteran's left foot disabilities did not prevent him from ambulating or participating in his daily activities.

The Board finds that rating the disability under any other diagnostic codes is not appropriate or would not result in a higher disability rating.  While the Veteran was shown to have flatfoot, this disability is neither service-connected nor shown to be related to the service-connected disability.  There is also no evidence of weak foot, claw foot, Metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, the only appropriate diagnostic criteria for the foot that are relevant to the Veteran's disability are those for Diagnostic Code 5284.

The Board notes that the main complaint of the Veteran is the lack of full range of motion of his left ankle.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle, and a 20 percent rating is assigned for marked limitation of motion of the ankle.  The Board finds that, even if the Veteran was to be rated under this Diagnostic Code, no more than a 10 percent evaluation would be assigned.  The Veteran maintained the vast majority of the motion of his ankle without pain.  Even taking into account pain and flare-ups and additional disability, the Board finds that the Veteran maintained significant motion of his left ankle, and marked limitation of motion of the ankle was never shown.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Board notes that normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In addition, the Board finds that rating the Veteran under the criteria of Diagnostic Code 5284 and 5271 would result in pyramiding.  38 C.F.R. § 4.14.  In this case, the limitation of motion of the left ankle, along with the pain and complaints of cracking on movement, are the only symptomatology attributable to the Veteran's disability.  Therefore, if the Board would assign him a 10 percent rating under Diagnostic Code 5284 and a 10 percent rating under Diagnostic Code 5271, it would be rating him twice for the same symptomatology, which is to be avoided.  38 C.F.R. § 4.14.

Therefore, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's left calcaneal fracture.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left calcaneal fracture is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his primary complaints of pain, limitation of motion, and popping and cracking.  Indeed, the rating criteria are general in that they consider the resulting degree of impairment (e.g. moderate versus marked disability) rather than require specific findings or symptoms.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment. 

Moreover, even if the criteria do not reasonably describe the Veteran's left calcaneal fracture, the Veteran does not claim, and the evidence does not reflect, that his disability has caused marked interference with employment.  He is no longer working, but has attributed this to excessive absenteeism related to his headaches.  The VA examiner also opined that the Veteran's left calcaneal fracture did not interfere with his activities of daily living.  This does not suggest marked interference with employment.  There is also no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left calcaneal fracture under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the evidence preponderates against a finding that a disability rating in excess of 10 percent is warranted for the Veteran's left calcaneal fracture, and the claim must be denied.


Dependency Claims

The Veteran has contended that the RO incorrectly assigned the dates for removing his former spouse as his dependent and adding his child.  The procedural history of this matter is as follows.

In a July 2001 letter, the RO informed the Veteran that it had granted some of his initial claims.  He was informed that he was being paid an additional dependency allowance for his spouse and one child.  He was told to immediately notify VA if there was a change in the number or status of his dependents and that failure to notify VA could result in an overpayment.

The next correspondence from the Veteran on any basis is a September 2005 claim that initiated part of the current appeal.

In an October 2006 letter, the RO informed the Veteran that he was being paid as a veteran with three dependents and that his payment included an additional amount for his spouse and children.  He was advised to immediately notify VA if there was any change in the status of his dependents.  The payment table included in this letter showed that the Veteran's payments would be decreased when each of his two children reached the age of 18.

In an April 2007 letter, a friend of the Veteran mentioned that he had three small children.

In a December 2007 letter, the Veteran was again informed that he was being paid as a veteran with three dependents and that his payment included an additional amount for his spouse and children.  He again advised to immediately notify VA if there was any change to the status of his dependents.  The payment chart included in this letter indicated that the Veteran's payments would be decreased when each of his two children reached the age of 18.

On a form received by VA on July 28, 2009, the Veteran indicated that he was not married.  In addition, he noted that he had a third child that was born on January [redacted], 2004.  He indicated in a written statement that he had submitted this information more than five times and sent proof the very first time he submitted it.

On another form, dated by the Veteran as of February 9, 2004, but received by VA in July 2009, he indicated that he was married, but not living with his spouse.  He reported information regarding his three children.  This appears to be an original form.

A November 2009 report of contact shows that the Veteran stated that he was divorced in April 2004 or May 2004.  He indicated that he submitted it to the VA in Houston in 2004 after his son was born.  He also stated that, in talking to VA, he was told that, regardless, he would be paid for three dependents, so he should not worry about the overpayment for his ex-wife, as that payment would just be transferred to the payment for his son.  He acknowledged that he knew he was being paid for his ex-wife and two dependents, but was confused because they told him that the amount would stay the same, so it did not matter, no matter which information he submitted.  Currently, he had three dependents, who were his three children.  He stated that he originally gave this form to the Texas Veterans Commission in 2004.

In a December 2009 letter, the RO informed the Veteran that his ex-spouse was removed from his award as of May 1, 2004, because he informed VA that he was divorced in April 2004.  This resulted in an overpayment.  In addition, his third child was added as of August 1, 2009, because he had notified VA regarding this third child in July 2009.

In a January 2010 written statement, the Veteran indicated that he would like his son added to his payment as of January [redacted], 2004, which was the day he was born.  He then wished to have his ex-wife removed from his payment on May 5, 2004.  He stated that he had recently sent notice that he had originally notified VA of his divorce in May 2004.

In a March 2010 written statement, the Veteran indicated that he had notified VA numerous times regarding the birth of his third child in January 2004.  He also asserted that he notified VA several times beginning in approximately April 2004 regarding his divorce.

In a March 2010 decision, the Committee on Waivers and Compromises determined that a debt in the amount of $4,242.00 had been created.  The Committee found no evidence of fraud, misrepresentation, or bad faith.  Because the Veteran did not timely report his change in dependency, the Committee found him at fault in the creation of the debt.  However, financial hardship was shown.  Therefore, the Committee waived the remaining debt in the amount of $2,420.00 and retained those benefits that were already withheld in the amount of $1,822.00.

In May 2010, VA informed the Veteran how his overpayment was created, showing him all payments since 2004 and what they should have been.

In June 2010, the Veteran testified before a DRO that he had sent information to VA seven different times between 2004 and 2007, trying to remove his ex-wife from his disability and add his third child.

In September 2013, the Veteran testified before the undersigned that he immediately notified VA of the changes in his dependency when they occurred in 2004 and several times thereafter.

First, the Board notes that the Veteran does not contest the effective date on which his ex-wife was removed from his VA dependency.  He indicated that they divorced in April 2004 and that she should be removed in May 2004.  That is the date on which VA removed her from his benefit.  At issue on this matter is when that removal took place, which was not until 2009, thereby creating an overpayment.  In arguing that matter, the Veteran requested a waiver of overpayment, which was partially granted in March 2010.  The Veteran did not initiate an appeal of this decision, and it is not before the Board.  Therefore, on the matter of when the removal of the Veteran's ex-wife was effectuated, the Board finds that there is no controversy.

Regarding when his son was added to his award, the Veteran alleges that this should be effective in January 2004, which was the month his son was born.  The current effective date is August 1, 2009, which was the first date of the month after VA received notification of the existence of the Veteran's third son.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a). 

The effective date for awards based on additional compensation for a dependent is the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise.  (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the VA request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  38 C.F.R. § 3.401(b).

At issue is when the Veteran first notified VA of the birth of his third child in January 2004.  The Veteran has contended on numerous occasions that he submitted this information anywhere from four to seven times, with VA not changing his dependency payments until 2009.  However, no evidence of this notification is contained in the claims file until 2009.  In July 2009, the Veteran submitted a form that he dated in February 2004 showing his three children.  He stated that he originally submitted this form at that time.  However, this appears to be an original of the form and not a copy.  The Board finds that the Veteran would not have been able to submit the original of the form in 2004 and then submit the original again in 2009.  Therefore, as to the Veteran's contention that he submitted this paper in February 2004, as it is dated by him, the Board finds that this statement is not credible.

Regarding the Veteran's assertions that he submitted this information numerous times since 2004, the Board finds that he has not laid a factual foundation for these submissions and their nonreceipt by VA.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this case, there is no evidence that the RO did not properly fulfill its duty in handling any mail that would have been submitted by the Veteran.  His allegation that he previously submitted his information on numerous occasions is insufficient to rebut the presumption of regularity.

Therefore, the Board concludes that the Veteran did not submit information showing the birth of his third child until July 2009.  As such, the August 1, 2009, effective date for adding his child to his VA dependency payment is appropriate, and his claim is denied.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).

As noted above, the Veteran does not dispute when his divorce occurred or when his ex-wife should be effectively removed from his award.  He has stated several times that he believed an overpayment would not be created because he was being paid for three dependents during the time period in question, and it did not matter whether these three dependents were three children or two children and a spouse.  However, as described above, the effective date for removing his ex-spouse is May 1, 2004, and the effective date for adding his third child is August 1, 2009.  Therefore, the overpayment that was created was valid.  As the Board noted above, the Veteran requested a waiver of the overpayment, which was partially granted, and he did not appeal that decision.  Therefore, it is not before the Board, and this decision is confined to the issues that are in appellate status.

Accordingly, the Board finds that the evidence preponderates against the Veteran's claims, and they must be denied.





ORDER

The application to reopen a claim of entitlement to service connection for a left shoulder disorder is denied.

The application to reopen a claim of entitlement to service connection for a left wrist disorder is denied.

The application to reopen a claim of entitlement to service connection for a right knee disorder is granted.

The application to reopen a claim of entitlement to service connection for a low back disorder is reopened.

Service connection for a right wrist is denied.

Service connection for GERD is denied.

Service connection for residuals of a TBI is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a sinus disorder is denied. 

Service connection for PTSD is granted.

A disability rating in excess of 10 percent for left calcaneal fracture is denied.

An effective date earlier than August 1, 2009, for adding a dependent child and entitlement to an effective date later than May 1, 2004, for removing a dependent spouse is denied.

A debt was validly created by the overpayment of service-connected disability compensation benefits in the original amount of $4,242.

REMAND

The Board finds that the claims remaining on appeal need to be remanded for additional development.

Regarding the Veteran's claim of entitlement to service connection for a right knee disorder, the Board finds that an examination is needed to address whether it is caused or aggravated by the Veteran's service-connected left knee disability.

As to the Veteran's claim of entitlement to a low back disorder, the Board finds that an opinion is needed as to whether it is related to the documented motor vehicle accident that occurred during service in March 1999.

The Veteran's claim of entitlement to service connection for migraine headaches must be remanded because the VA medical opinion obtained is inadequate.  The examiner could not provide an opinion without resorting to speculation, but did not explain his reasoning.

Regarding the Veteran's claim of entitlement to service connection for hypertension, the Board finds that an opinion should be obtained as to whether it is caused or aggravated by any of the Veteran's service-connected disabilities.  Likewise, an opinion needs to be obtained as to whether the Veteran's insomnia is caused or aggravated by his service-connected depression or PTSD.

As to his claim of entitlement to service connection for tinnitus, the Board finds that his report as to in-service noise exposure is credible.  Therefore, an opinion is needed as to whether his tinnitus is related to that exposure.

The Veteran was last afforded VA examinations regarding his service-connected left knee, right hand, and cervical spine disabilities in October 2010.  Since then, he testified in September 2013 that each of these disabilities had worsened since October 2010, and he provided specific symptomatology that was now present.  Therefore, examinations addressing the current level of symptomatology need to be obtained.

The claim of entailment to a TDIU is remanded because it is inextricably intertwined with the other matters on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA opinion(s) to determine the nature and etiology of the right knee, low back disorder, migraine headaches, hypertension, insomnia, and tinnitus shown to be present.  If the VA provider determines that examination(s) should be conducted regarding any of the claimed disabilities, such should be scheduled.

The examiner(s) are requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements and provide opinions as to the following.

Right Knee:  The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran has a right knee disorder that is caused or aggravated by his service-connected left knee disability.

Low Back:  The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran has a current low back disorder that is causally or etiologically related to his military service.  In rendering this opinion, the examiner is asked to consider the in-service evidence of the Veteran having been involved in a motor vehicle accident in March 1999.

Migraine Headaches:  The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran has current a migraine headache disorder that is causally or etiologically related to his military service.  In rendering this opinion, the examiner is asked to consider the Veteran's statements that he incurred head trauma in service, to include when he was boxing and when he was attacked by several men.

Hypertension:  The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran has hypertension that is caused or aggravated by his other service-connected disabilities.  The Veteran has specifically alleged that his hypertension is aggravated by his left knee disability, and this should be discussed.

Insomnia:  The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran has insomnia that is caused or aggravated by his service-connected depression and/or PTSD.

Tinnitus:  The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the current tinnitus is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded VA examination(s) to ascertain the severity and manifestations of his left knee, right hand, and cervical spine disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed. 

The examiner should comment on the severity of the Veteran's service-connected left knee, right hand, and cervical spine disabilities, report all findings necessary under the rating criteria, and discuss the effect of the disabilities on his occupational functioning and daily activities.

3.  Thereafter, the case should be reviewed on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


